DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/22 has been entered.
 
Remarks
This action is in response to the request for consideration received on 5/16/22.  Claims 3-22 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 3-22 are rejected under 35 U.S.C. 112.
Claims 3-7, 9-14, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (US 7,680,834), and further in view of Kisley (US 2005/0027748) and Cole et al. (US 10,866,968).
Claims 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang in view of Kisley and Cole, and further in view of Norcott (US 2003/0172091).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims discuss “create ... a second snapshot in the target of: i) all source data objects of the plurality of all source data objects in the first snapshot table that have not changed in the source during at least one of reading and writing the plurality of all source data objects, and ii) each changed source data object written from the source to the change table, the second snapshot being separate from the first snapshot table and the change table”, however, this is not discussed in the specification.  The closest language recites: 

[0420] … . The system may periodically merge an old snapshot of the system with the additions made, since in-place updates are not possible. When this periodic merge is automated (as in HBase and Lucene), and if the changes applied to the system come from a transactional system, the state of a snapshot may be transactionally inconsistent. Further, when the changes are applied, to create a new snapshot, the changes may include multiple changes to the same element which has to be sorted and the final value alone has to be applied.

[0421] To make state of table and state of database consistent to a single timeline a snapshot materialization technique may be used. The snapshot materialization may include running a change capture system to capture all changes while the initial load is progressing. All change transactions may be applied to a particular transaction id when the initial load is completed. In snapshot materialization process, the reappearance of a record may be removed using keys that handle de-duplication of entries. A key may be a primary key and/or a composite key. The snapshot materialization may be applicable to any target database. The target database may be RDBMS (in-place update) and/or HDFS (append-only) databases. The snapshot of the system may be deemed consistent if the state of the whole system is the same as the source database at a certain transaction id.  

The Examiner cannot find any language indicating a second snapshot including “i) all source data objects of the plurality of all source data objects in the first snapshot table that have not changed in the source during at least one of reading and writing the plurality of all source data objects, and ii) each changed source data object written from the source to the change table, the second snapshot being separate from the first snapshot table and the change table.”  Thus, the claim language will be interpreted as a second snapshot including “each changed source data object written from the source to the change table” and being consistent if the state of the whole system is the same as the source database at a certain transaction id.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9-14, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang (US 7,680,834), and further in view of Kisley (US 2005/0027748) and Cole et al. (US 10,866,968).

	With respect to claim 3, Sim-Tang teaches a system for data snapshot materialization, the system comprising: 
one or more processors (Sim-Tang, Col. 16, Li. 48-49, processor); and 
a non-transitory computer readable medium storing a plurality of instructions (Sim-Tang, Col. 16 Li. 55-60), which when executed, cause the one or more processors to: 
read a plurality of all source data objects that are stored by a source at an initial time (Sim-Tang, Col. 2 Li. 31-37, the event processor moves the data (as an upload, preferably one data element at a time) to a DMS core to create initial baseline data. In an illustrative embodiment, the upload is a stream of granular 35 application-aware data chunks that are attached to upload events. Col. 9 Li. 10-14, “Initial Upload” state, event processor self-generates upload events and uploads the initial baseline data source); 
write the plurality of all source data objects to a first snapshot table in a target (Sim-Tang, Col. 2 Li. 31-37, the event processor moves the data (as an upload, preferably one data element at a time) to a DMS core to create initial baseline data. In an illustrative embodiment, the upload is a stream of granular 35 application-aware data chunks that are attached to upload events. Col. 9 Li. 10-14, “Initial Upload” state, event processor self-generates upload events and uploads the initial baseline data source); 
read each changed source data object that has changed in the source during at least one of reading the plurality of all source data objects and writing the plurality of all source data objects (Sim-Tang, Col. 2 Li. 37-40, simultaneously, while the baseline is uploading and as the application updates data on the host, checkpoint granular data, metadata, and data events are continuously streamed into the DMS core, in real-time); 
write to a change table in the target, each changed source data object that occurred in the source while reading the plurality of all source data objects or writing the plurality of all source data objects (Col. 2 Li, 36-45, during the upload phase, the application does not have to be shutdown. Simultaneously, while the baseline is uploading and as the application updates the data on the host, checkpoint granular data, metadata, and data events are continuously streamed into the DMS core, in real-time.  Preferably, the update events for the data that are not already uploaded are dropped so that only the updated events for data already uploaded are streamed to the DMS, Col. 2 Li. 41-45, the update events for data already uploaded are streamed to DMS and the DMS core receives the real time event journal stream that includes the baseline upload events and the change events & Col. 7 Li. 39-45, the event processor generates a real-time event journal for use by one or more DMS nodes);
determine when the plurality of all source data objects is written to the first snapshot table (Sim-Tang, Col. 2 Li. 41-43, update events for the data that are not already uploaded are dropped so that only the update events for data already uploaded are streamed to the DMS).
Sim-Tang doesn't expressly discuss write from the source to a change table in the target, each changed source data object that occurred in the source while reading the plurality of all source data objects or writing the plurality of all source data objects; create, in response to a determination that the plurality of all source data objects have been written to the first snapshot table, a second snapshot in the target of: i) all source data objects of the plurality of all source data objects in the first snapshot table that have not changed in the source during at least one of reading and writing the plurality of all source data objects, and ii) each changed source data object written from the source to the change table, the second snapshot being separate from the first snapshot table and the change table.
Kisley teaches write from the source to a change table in the target, each changed source data object that changed in the source while reading the plurality of all source data objects or writing the plurality of all source data objects (Kisley, pa 0058, The communicate changed regions step 460 communicates to a replication target the file regions that have changed over a snapshot interval. The communicate changed regions step 460 may be conducted asynchronous to the rest of the method 400. One advantage of asynchronous execution is that the communicate changed regions step 460 may be deferred to a convenient time or it may be conducted as a background process. & pa 0059, The communicate changed regions step 460 may communicate the changes to a replication target in any suitable order. & pa 0063, The write changed regions step 520 writes data received from the replication source to a target volume such as the replication target 330); 
create, in response to a determination that the plurality of all source data objects have been written to the first snapshot table, a second snapshot in the target of: i) all source data objects of the plurality of all source data objects in the first snapshot table that have not changed in the source during at least one of reading and writing the plurality of all source data objects, and ii) each changed source data object written from the source to the change table (Kisley, pa 0064, The conduct snapshot step 530 synchronizes the replication target with the replication source by conducting a snapshot operation subsequent to writing all the changed regions associated with a snapshot interval on the replication source. Synchronizing the replication target with the replication source facilitates conducting recovery operations in the event of a disaster, or the like, or conducting rollback operations, such as restarting payroll processing.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sim-Tang with the teachings of Kisley because synchronizing the replication target with the replication source facilitates conducting recovery operations in the event of a disaster, or the like, or conducting rollback operations, such as restarting payroll processing (Kisley, pa 0064).
Sim-Tang in view of Kisley doesn't expressly discuss the second snapshot being separate from the first snapshot table and the change table.
Cole teaches write from the source to a change table in the target, each changed source data object that changed in the source while reading the plurality of all source data objects or writing the plurality of all source data objects (Cole, Fig. 15, step 1510, Generate, for each data object that remains in the storage system (i.e., excluding deleted objects) a compact state change entry which combines the effects of all the state changes to that data object; the same data-store-independent transaction language may be used for snapshot entries as is used for journal entries & Col. 28 Li. 64-66, analyzes the entries 1154 in order, identifying all the state changes or write operations that affect each of the data objects. & Col. 28 Li. 15-20, As suggested in FIG. 10, a snapshot manager 1080 may operate asynchronously with respect to the commit decisions made by the journal manager 1001 in at least some embodiments. That is, a stream of transaction requests may continue to be processed by the journal manager during the time it takes the snapshot manager to create any given snapshot); 
determine when the plurality of all source data objects is written to the first snapshot table (Cole, Col. 28 Li. 34-40, In the embodiment depicted in FIG. 10, a compact snapshot such as 1022B may be considered cumulative, in that it takes into account all the state changes that have been incorporated into its baseline snapshot 1022A, so that a new data store may only need to apply the changes indicated in the most-recently created snapshot.); and 
create, in response to a determination that the plurality of all source data objects have been written to the first snapshot table, a second snapshot in the target of: ii) each changed source data object written from the source to the change table (Cole, Fig. 15, step 1513, combine compact state change entries into a journal snapshot & Col. 33 Li. 31-32, The various state change representations may be combined to form the new journal snapshot ( element 1513)), the second snapshot being separate from the first snapshot table and the change table (Cole, Col. 33 Li. 23-32, A compact state change representation may be generated for each data object that remains in the storage system ( element 1510) as of the state represented by the end-CSN of the to-be-created snapshot … state change representations may be combined to form the new journal snapshot).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sim-Tang in view of Kisley with the teachings of Cole because several different changes committed to the record may be represented by a single cumulative state change (Cole, Col. 26 Li. 10-13) and the state changes indicated in a compact snapshot may allow much faster synchronization of new data stores than if synchronization required application of all the journal entries directly (Cole, Col. 6 Li. 61-64).

With respect to claim 4, Sim-Tang in view of Kisley and Cole teaches the system of claim 3, wherein reading the plurality of all source data objects from the source comprises a plurality of threads reading the plurality of all source data objects in parallel and writing the plurality of all source data objects to the first snapshot table comprises the plurality of threads writing the plurality of all source data objects in parallel (Sim-Tang, Col. 2 Li. 34-40, illustrative embodiment, the upload is a stream of granular application-aware data chunks that are attached to upload events. During this upload phase, the application does not have to be shutdown. Simultaneously, while the baseline is uploading and as the application updates the data on the host, checkpoint granular data, metadata, and data events are continuously streamed into the DMS core, in real-time & Col. 16 Li. 40-44, parallel process and route application-aware data changes between applications and low cost near storage).

With respect to claim 5, Sim-Tang in view of Kisley and Cole teaches the system of claim 3, wherein the source comprises a source database (Sim-Tang, Col. 4 Li. 13-16, databases & Cole, Col. 3 Li. 42-44, change a database), each of the plurality of all source data objects comprises a corresponding data table (Cole, Fig. 2, data objects 221A, 221B, etc.), and the target comprises an append-only database (Cole, Col. 4 Li. 3-5, append entry to journal).

With respect to claim 6, Sim-Tang in view of Kisley and Cole teaches the system of claim 3, wherein the source comprises a source application (Sim-Tang, Col. 2 Li. 14-17 & Col. 4 Li. 13-16, application servers), the target comprises a target application, reading any data object from the source comprises executing an application consistent fetch., and reading any change of data from the source comprises executing another application consistent fetch (Cole, Col. 7 Li. 11-18, According to some embodiments, a journal schema may include one or more query restriction descriptors. A query restriction descriptor may indicate one or more data object attributes (or combinations of attributes) with respect to which the multi-data-store storage system is required to support a particular consistency level ( e.g., serializable consistency), at least with respect to read queries which contain equality predicates).

With respect to claim 7, Sim-Tang in view of Kisley and Cole teaches the system of claim 3, wherein the plurality of all source data objects comprises mutually consistent data that corresponds to a same transaction identifier (Cole, Col. 28 Li. 63 – Col. 29 Li. 20).

With respect to claim 9, Sim-Tang in view of Kisley and Cole teaches the system of claim 3, wherein creating the second snapshot table comprises creating a group of data that comprises data from a data object in the first snapshot table and any corresponding change of data from the change table, and writing data, which corresponds to a most recent transaction identifier associated with the group of data, to the second snapshot table (Cole, Col. 33 Li. 23-32).

With respect to claims 10-14 and 16, the limitations are essentially the same as claims 3-7 and 9, and are thus rejected for the same reasons.

With respect to claims 17-20 and 22, the limitations are essentially the same as claims 3-7 and 9, and are thus rejected for the same reasons.

Claims 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang in view of Kisley and Cole, and further in view of Norcott (US 2003/0172091).

With respect to claim 8, Sim-Tang in view of Kisley and Cole teaches the system of claim 3, as discussed above. 
Norcott teaches wherein the change table comprises a transaction identifier, an operation type identifier, and a key corresponding to each changed source data object (Norcott, pa 0031-0036, XID, OP, and, ROW columns), the change table being partitioned by transaction identifiers (Norcott, pa 0033), and the change table retaining only a most recent change of data corresponding to each key (Norcott, pa 0063, purge change table when processed).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sim-Tang in view of Kisley and Cole with the teachings of Norcott because it assists in maintaining consistency.

With respect to claims 15 and 21, the limitations are essentially the same as claim 8, and are thus rejected for the same reasons.


Response to Amendment
Rejection under 35 U.S.C. 112
With regard to claims 3-22, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 3-22.  

Response to Arguments
Rejection under 35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Kisley (US 2005/0027748).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169